Notice of Pre-DETAILED ACTION
This action is in response to the application filed on 6/4/2021. 
Claims 1-4, 10-12, 18,19, 22, 24 and 26 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 11/10/2021 and 3/9/2022 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 1-4, 10-12, 18,19, 22, 24 and 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to coding/decoding video utilizing a first indicator indicating that a skip mode is used, utilizing a second indicator indicating that a merge mode with motion vector difference is not used for inter-prediction when the first indicator indicates that a skip mode is used, utilizing a third indicator that is a picture-block indicator indicating whether a triangle prediction unit mode is allowed to be used when the second indicator indicates that a merge mode with motion vector difference is not used for inter-prediction and performing the inter-prediction based on the first, second and the third indicator.

Prior art was found for the claims as follows:

- Zhou (US 20150222904 A1)
 Zhou discloses utilizing a merge flag for an inter-predicted prediction unit from the encoded bit stream and reconstructing the inter-predicted PU based on a value of the merge flag, in which the merge flag is always encoded in the encoded bit stream for each inter-predicted PU that is not encoded using skip mode

- Li et al.  (US 20200177873 A1)
Li discloses utilizing a plurality of modes includes a regular merge mode corresponding to deriving motion information for the current block according to a selected motion information candidate from a list of motion information candidates; a sub-block merge prediction mode corresponding to splitting the current block into plural rectangular sub-blocks and deriving respective motion information for the plural rectangular sub-blocks; and a triangle prediction unit mode corresponding to splitting the current block into triangular sub-partitions and deriving respective motion information for the triangular sub-partitions.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 10, 18, 22, 24 and 26, video coding/decoding utilizing a first indicator indicating that a skip mode is used, utilizing a second indicator indicating that a merge mode with motion vector difference is not used for inter-prediction when the first indicator indicates that a skip mode is used, utilizing a third indicator that is a picture-block indicator indicating whether a triangle prediction unit mode is allowed to be used when the second indicator indicates that a merge mode with motion vector difference is not used for inter-prediction and performing the inter-prediction based on the first, second and the third indicator.


The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481